Case 1:20-cv-01734-DDD-NYW Document 31 Filed 09/17/20 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


  Civil Action No.: 1 :20-cv-01734


  MELANIE TOLBERT,
          Plaintiff,

  V.

  HIGH NOON P RODUCTIONS, LLC, et.al.,

          Defendants.


                           SUPPLEMENTAL SCHEDULING
                                       R


                          5. COMPUTATION OF DAMAGES

   Plaintiff claims compensatory damages from Defendants' profits/revenue made from
   Defendants' television show "Good Bones" including profits from broadcasting,
   airing/broadcasting rights, advertising revenue, merchandising, licensing and the like from the
   show's inception to present and continuing. Plaintiff further claims punitive damages, attorneys'
   fees, costs and damages permissible under/pursuant the Copyright Act and the Colorado UTSA.


  Plaintiff claims lost profits/earnings that she would have earned from being the show creator, host,
  writer, and executive producer of the TV show "Good Bones;" as well as lost endorsements and
  other financial opportunities.

  LOST EARNINGS AS HOST: "Good Bones" is a huge hit show. Another show in that genre,
  "Property Brothers," has brought its hosts such success as an additional five TV HGTV shows and
  their earnings in 2018 alone were about $500 million.

  Plaintiff claims on this basis alone possible lost damages of $80 to $100 million.

  LOST EARNINGS AS EXECUTIVE PRODUCER: Also known as "showmnners," these
  individuals can earn between $30,000 and $100,000 per episode, and many earn six-figure salaries
  per project, with some making more than $1 million per project.

  Plaintiff initially claims between $2,310,000 and $7,700,000 for lost damages thus far, with
  additional episodes adding to this value. Additionally, residual payments for reruns and online
Case 1:20-cv-01734-DDD-NYW Document 31 Filed 09/17/20 USDC Colorado Page 2 of 3




  streaming ("Good Bones" is on the streaming services Hulu, YoutubeTV, Philo, Sling and FUBO)
  add substantial value to executive producer earnings.

  Based on this, Plaintiffs executive producer lost earnings claim herein is for $12,000,000.

  LOST EARNINGS AS SHOW CREATOR: Industry standards include payment of 5% of
  production budget per episode to be paid to the show creator. Reality shows typically have an
  episode budget of at least $350,000. "Good Bones," has been renewed for its sixth season which
  brings the total number of episodes to 77.

  Therefore, Plaintiffs initial claim for lost earnings as show creator is $1,347,500. Additionally,
  residual payments for reruns and online streaming ("Good Bones" is on the streaming services
  Hulu, YoutubeTV, Philo, Sling and FUBO) add substantial value to show creator earnings.

  Based on this, Plaintiffs executive producer lost earnings claim herein is for $2,500,000.

  LOST EARNINGS AS WRITER: According to Writers Guild of America, writers typically
  start at scale, which is $37,368 for an hour-long script, or $15,000 an episode in weekly fees. Also,
  seasoned writers also get episodic producing fees of $20,000 to $30,000, even for episodes they
  don't write. Raises may come in subsequent seasons.

  Therefore, Plaintiff initially claims lost earnings as a writer of $1,155,000 to $2,877,366 for an
  hour-long script; and if receiving a producer fee she claims $1,540,000 to $2,310.000. These
  amounts being augmented by residual payments, Plaintiff's total writer-based claim is $4,000.000.

  LOST EARNINGS FOR ENDORSEMENTS, BOOK DEALS, APPEARANCE FEES, TV
  SHOW SPINOFFS, ETC.: Typically, reality TV stars receive endorsements, book deals,
  appearance fees and other enrichments.

  The stars of the TV show "Good Bones" have received numerous opportunities for financial
  enrichments, because the television show has made them famous, as shown by the following:

  Mina Starsiak:

     • After becoming a star of "Good Bones," she has appeared in or been featured in award-
       winning films like Darkman, Back to the Future, and Shocker.
     • Obtained book deal with mother - they are working on their first book.
     • Commercial endorsements such as her Lowe's home improvement store advertisements.
     • Appearing in Mina and Karen's new digital series, Small Space, Big Potential, debuting in
       June.
     • Established store front for their business.
     • Obtained appearance fees -- entrepreneur fundraising program invites them to be featured
       at conference, able to charge $3,500 for their signatures.
     • Due to now celebrity status: Future endorsements and enhanced career opportunities from
       show's success.
Case 1:20-cv-01734-DDD-NYW Document 31 Filed 09/17/20 USDC Colorado Page 3 of 3




   Karen Laine:

      •   After becoming a star has appeared or been featured in award-winning films like Darkman,
          Back to the Future, and Shocker.
      •   Also has appeared in other shows for the network, including the Brady Bunch house
          renovation series.
      •   Obtained book deal with daughter - they are working on their first book.
      •   Mina and Karen's new digital series, Small Space, Big Potential, debuts in June.
      •   Established store front for their business
      •   Obtained appearance fees -- entrepreneur fundraising program invites them to be featured
          at conference, able to charge $3,500 for their signatures.
      •   Due to now celebrity status: Future endorsements and enhanced career opportunities from
          shows success

   Plaintiff therefore claims these kinds of lost opportunity damages in an amount of $5,000,000.

   AMOUNTS EARNED BY HIGH NOON FROM "GOOD BONES:" High Noon will have
   been paid $26,950,000, for producing just this one TV show through six seasons. Also, this does
   not include any revenue derived after the show has been brought to market. It also does not reflect
   opportunities gained from having a hit show of this magnitude.

    DATED at Denver, Colorado, this __day of _____, 20

                                                         BY THE COURT:




                                                         United States Magistrate Judge


    APPROVED:

    September 17, 2020

   /s/ JoAnn Squillace
   JoAnn Squillace, Esq.
   Drummond & Squillace, PLLC
   175-61 Hillside Avenue, Suite 205
   Jamaica, New York 11432
   Tel. (718) 298-5050
   jsquillace@dswinlaw.com

    Attorneys for Plaintiff Melanie Tolbert
